DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/28/2022 has been entered. Claims 1-33 are pending in the application.

Election/Restrictions
Newly submitted claims 25-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Applicant’s originally filed claims are directed to an apparatus (See claims 1-20 filed 10/14/2020). In the amendment filed 01/28/2022, applicant has added new claims 25-33 directed to a method for inhibiting hand twist with a twist-inhibiting collar for sport. Claims 1-7 and 21-24 (Group I) are directed to a twist-inhibiting collar for sports (a product/apparatus). New claims 25-33 (Group II) are directed to a method for inhibiting hand twist with a twist-inhibiting collar for sport (a method/process). Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In 
Since applicant has received an action on the merits for the originally presented invention (apparatus claims 1-20 filed 10/14/2020), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pepin (20090217631) in view of Mallet (9566496) and Kelsey (5624114).

 	Regarding claim 1, Pepin (Figures 1-11) teaches a twist-inhibiting collar (100) for sports, comprising: a first surface (Fig. 4, Part No. 208) configured to engage with an ulnar edge of a first hand of a player (See Fig. 2) (Para. 0018); a second surface (208) configured to engage with a radial edge of a second hand of the player while holding the handle of the bat in the first hand and a second hand and the ulnar edge of the first hand is engaged with the first surface, the second surface opposite the first surface (See Fig. 1-4) (Para. 0018), the first surface and the second surface separated along a central axis of the twist-inhibiting collar; and an aperture (Fig. 3-5, Part No. 202) passing through the first surface and the second surface (Para. 0017) and centered along the central axis, the aperture defined by an interface surface that connects the first surface to the second surface, the interface surface coupled to the handle of the bat held in the first hand and the second hand (See Fig. 10) (Para. 0029), the aperture sized to fit the handle (See Fig. 10) of the bat; wherein the first surface and the second surface are sized such that the first hand is entirely separated from the second hand by both the first and second surfaces while the interface surface is coupled to the handle of the bat and the player is holding the handle to swing the bat with the ulnar edge of the first hand engaged with the first surface and the radial edge of the second hand engaged with the second surface; wherein the handle of the bat comprises a knob (See Fig. 10) (Para. 0029); wherein the twist-inhibiting collar comprises an elastomeric material (Para. 0015, 0019).
 	It is noted that the prior art of Pepin is fully capable of performing the claim recitation of “configured to engage with an ulnar edge of a first hand of a player while holding the handle of the bat in the first hand and a second hand and the ulnar edge of the first hand is engaged with the first surface,” “configured to engage with a radial edge of a second hand of the player while holding the handle of the bat in the first hand and a second hand and the ulnar edge of the first hand is engaged with the first surface,” “the bat held in the first hand and the second hand,” and “the first hand is entirely separated from the second hand by both the first and second surfaces while the interface surface is coupled to the handle of the bat and the player is holding the handle to swing the bat with the ulnar edge of the first hand engaged with the first surface and the radial edge of the second hand engaged with the second surface” as Pepin discloses a collar on a handle of a bat (See Para. 0029 and Fig. 10 of Pepin). It is noted that the recited limitations are directed to the placement of a user’s hands on a bat and therefore do not structurally distinguish the claimed apparatus from the prior art of Pepin as the prior art is fully capable of being used according to the recited intended use limitations. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 	Pepin does not teach at least one of the first surface and the second surface comprises a plurality of surface elements extending outward, and an elastomeric 
 	Mallet (Figures 1-13) teaches at least one of the first surface and the second surface comprises a plurality of surface elements (Fig. 5 and 13, Part No. 18, 28) extending outward (Col. 8, Lines 63-67 and Col. 9, Lines 1-11).
 	Kelsey (Figures 1-5) teaches an elastomeric material sufficiently elastic that the aperture can stretch enough to allow the knob to pass through the aperture (Col. 4, Lines 51-59; Col. 5, Lines 7-19).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pepin with at least one of the first surface and the second surface comprises a plurality of surface elements extending outward as taught by Mallet as a means of providing a collar of a sports shaft with elements used to properly secure a user’s fingers to the sports shaft collar (Mallet: Col. 8, Lines 63-67 and Col. 9, Lines 1-11), and to provide Pepin with the aperture can stretch enough to allow the knob to pass through the aperture as taught by Kelsey as a means of placing a collar/sleeve in position on a bat by stretching the collar/sleeve to elastically enlarge an opening in the collar/sleeve to slide it over a knob of a bat in a direction toward a handle of the bat (Kelsey: Col. 5, Lines 7-19).


	Regarding claim 2, the modified Pepin (Figures 1-11) teaches an internal layer (Fig. 8, Part No. 804, 810) (Para. 0025-0026) that is parallel to and sandwiched 


	Regarding claim 4, the modified Pepin (Figures 1-11) teaches at least a portion of the twist-inhibiting collar (100) is visible while the bat is in use, with the first hand in contact with the first surface and the second hand in contact with the second surface (See Para. 0029 and Fig. 10 of Pepin).  
	It is noted that the prior art of Pepin is fully capable of performing the claim recitation of  “the first hand in contact with the first surface and the second hand in contact with the second surface” as Pepin discloses a collar on a handle of a bat (See Para. 0029 and Fig. 10 of Pepin). The recited limitation is directed to the placement of a user’s hands on a bat and therefore does not structurally distinguish the claimed apparatus from the prior art of Pepin. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).




 
	Regarding claim 7, the modified Pepin (Figures 1-11) teaches the elastomeric material is able to absorb a dye after manufacture.  
	It is noted that the prior art of Pepin is fully capable of performing the claim recitation of “the elastomeric material is able to absorb a dye after manufacture” as Pepin discloses the claimed elastomeric material. The recited limitation is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Pepin. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 21, the modified Pepin (Figures 1-11) teaches the twist-inhibiting collar inherently having a thickness measured parallel to the central axis (though a specific thickness is not disclosed).  

	It is noted that the prior art of Pepin teaches a collar that inherently has a thickness measured parallel to the central axis (though a specific thickness is not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Pepin with the twist-inhibiting collar is at most 3/16 inches thick measured parallel to the central axis as means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


	Regarding claim 22, the modified Pepin (Figures 1-11) teaches a twist-inhibiting collar for sports.
 	The modified Pepin does not teach the twist-inhibiting collar is smaller measured parallel to the central axis than measured perpendicular to the central axis.  
	Kelsey (Figures 1-5) teaches the twist-inhibiting collar (Fig. 3, 5, Part No. 4) is smaller measured parallel to the central axis than measured perpendicular to the central axis (See Fig. 3, 5) (Col. 4, Lines 51-59; Col. 5, Lines 7-19).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Pepin with the twist-inhibiting collar 


	Regarding claim 23, the modified Pepin (Figures 1-11) teaches the twist-inhibiting collar is composed entirely of the elastomeric material (Para. 0015).  


	Regarding claim 24, the modified Pepin (Figures 1-11) teaches the aperture is sized to couple to the handle of the bat (Fig. 10, Part No. 1002) when the handle is inside the aperture and the twist-inhibiting collar is positioned to be sandwiched between the players first and second hands while holding the handle to swing the bat (See Fig. 1-10).
 	It is noted that the prior art of Pepin is fully capable of performing the claim recitation of “the twist-inhibiting collar is positioned to be sandwiched between the players first and second hands while holding the handle to swing the bat.” Pepin discloses a collar on a handle of a bat (See Para. 0029 and Fig. 10 of Pepin). It is noted that the recited limitation is directed to the placement of a user’s hands on a bat and therefore does not structurally distinguish the claimed apparatus from the prior art of Pepin as the prior art is fully capable of being used according to the recited intended is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pepin in view of Mallet and Kelsey, further in view of Rickon (8602925).

	Regarding claim 3, the modified Pepin (Figures 1-11) teaches a twist-inhibiting collar (100) for sports, comprising: a first surface (Fig. 4, Part No. 208) configured to engage with an ulnar edge of a first hand of a player (See Fig. 2) (Para. 0018); a second surface (208) configured to engage with a radial edge of a second hand of the player; and an aperture (Fig. 3-5, Part No. 202) passing through the first surface and the second surface (Para. 0015, 0017, 0019).
 	The modified Pepin does not teach the plurality of surface elements are rounded bumps.  
 	Rickon (Figures 1-12) teaches the plurality of surface elements (Fig. 5, Part No. 40) are rounded bumps (Col. 7, Lines 17-34).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Pepin with the plurality of surface .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pepin in view of Mallet and Kelsey, further in view of Finn (6482113).

	Regarding claim 5, the modified Pepin (Figures 1-11) teaches the elastomeric material inherently has a hardness (though a specific value is not disclosed).  
 	The modified Pepin does not teach the elastomeric material has a hardness of at least 30 durometer.
 	It is noted that the prior art of Pepin teaches an elastomeric material inherently has a hardness (though a specific value is not disclosed). It is noted that the difference between the claimed apparatus and the prior art of Pepin is the recited limitation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Pepin with the elastomeric material has a hardness of at least 30 durometer as means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pepin with the elastomeric material has a hardness of at least 30 durometer as taught by Finn as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Finn: Col. 6, Lines 29-40).



Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of Pepin does not teach the recitation in claim 1 of “an aperture passing through the first surface and the second surface,” it is noted that Pepin teaches an aperture (Fig. 3-5, Part No. 202) passing through the first surface and the second surface. Applicant argues that aperture (202) does not pass through the first and second surfaces (designated by part number 208 in Fig. 4 of Pepin), this is not found persuasive because the first and second surfaces of Pepin are clearly shown to include the circular rim formed proximate part number 208 in Fig. 5 of Pepin (the part number 208 is attached to and is part of the circular rim as show in Fig. 5 of Pepin). The apparatus of Pepin is structurally equivalent 

 	Regarding applicant’s argument that the prior art of Pepin does not teach the recitation in claim 1 of “configured to engage with an ulnar edge of a first hand of a player while holding the handle of the bat in the first hand and a second hand and the ulnar edge of the first hand is engaged with the first surface,” “configured to engage with a radial edge of a second hand of the player while holding the handle of the bat in the first hand and a second hand and the ulnar edge of the first hand is engaged with the first surface,” “the bat held in the first hand and the second hand,” and “the first hand is entirely separated from the second hand by both the first and second surfaces while the interface surface is coupled to the handle of the bat and the player is holding the handle to swing the bat with the ulnar edge of the first hand engaged with the first surface and the radial edge of the second hand engaged with the second surface,” it is noted that the recited limitations of claim 1 are directed to the placement of a user’s hands on a bat having a collar and therefore do not structurally distinguish the claimed apparatus from the prior art of Pepin as the prior art is fully capable of being used according to the recited intended use limitations. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

 	Applicant’s arguments directed to newly added method claims 25-33 are moot as claims 25-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711